Title: From Alexander Hamilton to Benjamin Lincoln, 20 November 1789
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury DepartmentNovember 20th. 1789
Sir
Inclosed are copies of two letters, one Circular to the several Collectors of your State, yourself excepted; the other to the Directors of the Bank of Massachusetts.
You will perceive the intimation I have given respecting yourself. It is my wish to have an eye on the spot to attend to the operations of the Bank, ⟨in order that the meas⟩ure now adopted may be continued ⟨or discontinued, as co⟩nsiderations of safety shall ⟨dictate. My own sit⟩uation with regard to Philadelphia and New York answers this end; but I am too far distant from Boston to have it in my power to pay the same attention there. This hint you will of course perceive to be confidential and designed only for yourself.
Should you therefore at any time perceive it to be unsafe to continue the receipt of the Notes of the Bank of Massachusets or to make that Bank the depository of the public Monies received in your State, I authorize you not only to discontinue the receipt yourself but as from me to countermand that receipt at, and also the proposed remittance of the Monies received, from, the other ports.
This discretion I confide in you from the intire confidence I have in your prudence and judgement.
I am Sir, Your Obedt. Servant
Benjamin Lincoln Esqr.Collector of the Customs for Boston, &ca.
